United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40260
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EVERADO OSORIO-ESCAMILLA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:03-CR-64-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Everado Osorio-Escamilla

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).   Osorio-Escamilla

has filed a response.   Our independent review of the brief,

Osorio-Escamilla’s response and the record discloses no

nonfrivolous issues for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40260
                               -2-

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.